UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 14-4245
                                      _____________

                    LUIS ANTONIO AGUILAR MARQUINEZ, et al.

                                             v.

                          DOLE FOOD COMPANY INC., et al.

                    Luis Antonio Aguilar Marquinez, et al., Appellants
                                  _______________

                     On Appeal from the United States District Court
                                for the District of Delaware
                                 (D.C. No. 1-12-cv-00695)
                       District Judge: Honorable Leonard P. Stark
                                       ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 9, 2017

 Before: HARDIMAN and KRAUSE, Circuit Judges, and STENGEL,* District Judge.

                                   (Filed: May 29, 2018)
                                       ____________

                                         ORDER
                                      ____________

       In this appeal from a judgment entered by the United States District Court for the

District of Delaware (Stark, J.), the panel (Hardiman, Krause, and Stengel, JJ.) certified a



       * The Honorable Lawrence F. Stengel, United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
question of law to the Delaware Supreme Court pursuant to Third Circuit Local Appellate

Rule Misc. 110.1. The Delaware Supreme Court accepted certification and issued an

opinion holding that under Delaware law, the dismissal of Plaintiffs’ claims in 1995 by

the U.S. District Court for the Southern District of Texas, Delgado v. Shell Oil Co., 890
F. Supp. 1324, 1375 (S.D. Tex. 1995), did not end the tolling of the Delaware statute of

limitations on personal injury actions, 10 Del. C. § 8119. See Marquinez v. Dow Chem.

Co., A.3d, No. 231, 2017, 2018 WL 1324178, at *1 (Del. Mar. 15, 2018). The opinion of

the Delaware Supreme Court requires us to vacate the summary judgment that had been

entered in favor of Defendants.

       While this appeal was pending, this Court decided a related case, Chavez v. Dole

Food Co., 836 F.3d 205 (3d Cir. 2016) (en banc). There, we held that the District Court

had erred in dismissing the plaintiffs’ claims in that case on first-filed grounds under

circumstances materially identical to those in which it dismissed the claims of fourteen

plaintiffs in this case on September 19, 2013. In light of Chavez, the District Court’s

dismissal order was erroneous.

       Upon consideration of the record before us, the Delaware Supreme Court’s

opinion in Marquinez, and this Court’s opinion in Chavez,

       IT IS HEREBY ORDERED that the District Court’s orders entered September 19,

2013, and May 27, 2014, and its final judgment entered September 22, 2014, are

VACATED.

                                              2
      IT IS FURTHER ORDERED that this appeal is REMANDED to the District Court

for further proceedings consistent with the Delaware Supreme Court’s opinion in

Marquinez and this Court’s opinion in Chavez.

                                                BY THE COURT:

                                                /s/ Thomas M. Hardiman
                                                Circuit Judge




Dated: May 29, 2018




                                           3